DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/2021 and 2/9/2021 were filed after the mailing date of the notice of allowance on 12/11/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 21-24, 26-33, and 35-39 are pending.  Claims 25 and 34 are newly cancelled.  Claims 21, 27, 30, 31, and 39 are amended.
Claims 21-24, 26-33, and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter:  the reasons set forth for allowance in parent application 15/192,286 are applicable to the indicated claims.  The independent claims, as amended to include the limitations of previously presented (now cancelled) claims 25 and 34, distinguish over the closest prior art, the Ehara reference. Ehara discloses "total coronary volumes" versus the claims' "computed volume of the artery". Ehara does not utilize the total coronary volume metrics in the same manner as the instant invention, which generates artery volume based on a patient specific 3D model, and does not utilize the volume information it describes to represent supply capacity (again, as done by the instant invention). The art overall, including Ehara, does not disclose patient specific modeling of artery volume (it is important to note that this is not the same thing as blood volume which generally represents the amount of fluid that moves through a section of the artery in a given period, but rather represents the actual arterial volume) being used to represent a supply capacity for tissue (i.e. myocardial tissue like the heart or a portion of it).  As the amended independent claims set forth this feature, they distinguish over the art as a whole. 
Examiner notes that all of the references previously relied upon or discussed, which constitute the closest prior art, were previously cited in the parent application (15,192,286), and in the instant application have been cited by applicant on the IDS dated 11/21/2019. 
The pending claims are clearly eligible under 35 USC 101 as they provide for a practical application of utilizing this a measure of blood supply vs. demand to evaluate the health of a patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2128